Title: To James Madison from William Gray, 6 July 1813 (Abstract)
From: Gray, William
To: Madison, James


6 July 1813, Boston. “This I hope will meet you perfectly recoverd from your late indisposition, and that your health is improved & confirmd.
“Permit me to recommend to your notice Doctr. Benjamin Waterhouse, late a medical professor at the university in Cambridge, he is undoubtedly a man of Education & talents, & his political opinion ⟨I⟩ think is correct.
“Some time since he was appointed Physican to the marine Hospital at Charlstown, he was however soon superceded, what the all’gations against him were I do not know, it was generally supposed that the institution was improved while under his care.
“He is now destitute of property, and if he is calculated to fill any office in the general government, & such appointment should be made, it will very much aid, and gratify him, as he has no other prospect or hope, to support an amiable family these considerations I submit to your superior judgment.”
